DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/07/2021, have being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim 1, is rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kimura et al. (US 20100265228 A1), hereinafter referenced as Kimura.

Regarding claim 1, Kimura teaches a method, comprising: receiving, by a controller (Fig. 1-2, #14 called an image correcting unit. Paragraph [0057]), an image (Fig. 1-2. Paragraph [0060]-Kimura discloses the image correcting unit 14 makes and analyzes a brightness histogram of input image data. Upon identifying the whole image as being brighter than a criterion, the image correcting unit 14 can make a correction for reducing the brightness of the whole image (this aspect will be described later with reference to FIG. 2).); 
determining a brightness level of the image (Fig. 2. Paragraph [0060]-Kimura discloses the image correcting unit 14 makes and analyzes a brightness histogram of input image data. Further in paragraph [0069]-Kimura discloses the statistical data acquiring unit 1 in the image correcting unit 14 shown in FIG. 2 makes and analyzes a brightness histogram of the input image data (DATA). If the brightness of the whole displayed image is, e.g., more than a certain threshold, the statistical data acquiring unit 1 corrects the image data so that the brightness of the whole displayed image decreases. For instance, the brightness histogram analyzing unit 2 analyzes the brightness histogram of the input image data. As a result, e.g., if a brightness average of all the pixels is more than a certain threshold or if the number of pixels for which the light emitting brightness exceeds a certain brightness value (reference brightness) is more than a certain threshold (e.g., more than 80 percent of the whole), the data correcting unit 3 identifies the light emitting brightness of the whole screen as being high and corrects the image data so that the brightness histogram (brightness distribution) shifts to a low brightness side.); 
reducing an attribute of the image responsive to the brightness level being above a threshold, to produce a reduced image (Fig. 2 and Fig. 7. Paragraph [0069]); 
and instructing, by the controller, a display to display the reduced image (Fig. 2 and Fig. 9-10. Paragraph [0089]-Kimura discloses the image correcting unit 14 can correct at least one of the light emitting brightness of all the pixels included in the first area 120 and the light emitting brightness of all the pixels included in the second area 123 so that a difference between an average value of the light emitting brightness of all the pixels included in the first area 120 and an average value of the light emitting brightness of all the pixels included in the second area 123 decreases.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20100265228 A1), hereinafter referenced as Kimura in view of Lee et al. (US 20060071888 A1), hereinafter referenced as Lee.

Regarding claim 2, Kimura teaches the method of claim 1, Although, Kimura teaches wherein determining the brightness level of the image. Kimura fail to explicitly teach wherein determining the brightness level of the image comprises: counting a number of most significant bits (MSBs) for the image.  
However, Lee explicitly teaches wherein determining the brightness level of the image comprises: counting a number of most significant bits (MSBs) for the image (Fig. 1-3. Paragraph [0042]-Lee discloses the comparator 158 compares the count signal Cs received from the counter 156 with a preset reference value Ref, thereby generating a brightness control signal LCs. For example, when the counter 156 counts the number of the most significant bits MSB, the preset reference value Ref has a value corresponding to the case where the most significant bits MSB of the data supplied to the half area of the image displaying part 120 are all set as `1`. Further, when the counter 156 counts the number of the most significant bits MSB and the second most significant bits MSB-1, the preset reference value Ref has a value corresponding to the case where the most significant bits MSB and the second most significant bits MSB-1 of the data supplied to the half area of the image displaying part 120 are all set as `1`.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Kimura of having a method, comprising: receiving, by a controller, an image; determining a brightness level of the image; reducing an attribute of the image responsive to the brightness level being above a threshold, to produce a reduced image; and instructing, by the controller, a display to display the reduced image, with the teachings of Lee of having wherein determining the brightness level of the image comprises: counting a number of most significant bits (MSBs) for the image. 
Wherein having Kimura`s a display system wherein determining the brightness level of the image comprises: counting a number of most significant bits (MSBs) for the image.
The motivation behind the modification would have been to obtain a display system that enhances image quality, since both Kimura and Lee display systems adjusts the brightness of the image. Wherein Kimura display device provide the brightness correction is made neither too much nor too little, and quality of the displayed image can be enhanced, while Lee light emitting device is partially shortened to limit brightness, so that light emitted from the light emitting device is prevented from exceeding in brightness, and a power supply is protected from being overloaded. Please see Kimura et al. (US 20100265228 A1), Paragraph [0012] and Lee et al. (US 20060071888 A1), Paragraph [0013].


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20100265228 A1), hereinafter referenced as Kimura in view of RHYU (US 20200058109 A1), hereinafter referenced as RHYU.

Regarding claim 4, Kimura teaches the method of claim 1, Although, Kimura teaches wherein reducing the attribute of the image to reduce the brightness level below the threshold. Kimura fail to explicitly teach wherein reducing the attribute of the image comprises: reducing an average picture level (APL) of the image to reduce the brightness level below the threshold.
However, RHYU explicitly teaches wherein reducing the attribute of the image comprises: reducing an average picture level (APL) of the image to reduce the brightness level below the threshold (Fig. 2A-D, and Fig. 5A-B, illustrates as the APL decreases from point p the brightness level decreases to a level below point m the threshold. Paragraph [0048-0049]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Kimura of having a method, comprising: receiving, by a controller, an image; determining a brightness level of the image; reducing an attribute of the image responsive to the brightness level being above a threshold, to produce a reduced image; and instructing, by the controller, a display to display the reduced image, with the teachings of RHYU of having wherein reducing the attribute of the image comprises: reducing an average picture level (APL) of the image to reduce the brightness level below the threshold. 
Wherein having Kimura`s a display system wherein reducing the attribute of the image comprises: reducing an average picture level (APL) of the image to reduce the brightness level below the threshold.
The motivation behind the modification would have been to obtain a display system that enhances image quality and brightness, since both Kimura and RHYU display systems adjusts the brightness of the image. Wherein Kimura display device provide the brightness correction is made neither too much nor too little, and quality of the displayed image can be enhanced, while RHYU light emitting device that color agglomeration and image distortion are minimized to express details of the image. Please see Kimura et al. (US 20100265228 A1), Paragraph [0012] and RHYU (US 20200058109 A1), Paragraph [0008].


Regarding claim 5, Kimura in view of RHYU teaches the method of claim 4, Although, Kimura teaches wherein reducing the attribute of the image to reduce the brightness level below the threshold. Kimura fail to explicitly teach wherein reducing an APL of the image comprises: reducing a brightness of one or more pixels in the image.  
However, RHYU explicitly teaches wherein reducing an APL of the image comprises: reducing a brightness of one or more pixels in the image (Fig. 2A-D, and Fig. 5A-B, illustrates as the APL decreases from point p the brightness level decreases to a level below point m the threshold. Paragraph [0028]-RHYU discloses APL may indicate an average peak level or an average picture level, or may be replaced by a term “loading”. What APL indicates may be an average brightness value of a plurality of pixels included in a display unit of a display device. Please also read paragraph [0048-0049]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Kimura of having a method, comprising: receiving, by a controller, an image; determining a brightness level of the image; reducing an attribute of the image responsive to the brightness level being above a threshold, to produce a reduced image; and instructing, by the controller, a display to display the reduced image, with the teachings of RHYU of having wherein reducing an APL of the image comprises: reducing a brightness of one or more pixels in the image. 
Wherein having Kimura`s a display system wherein reducing an APL of the image comprises: reducing a brightness of one or more pixels in the image.
The motivation behind the modification would have been to obtain a display system that enhances image quality and brightness, since both Kimura and RHYU display systems adjusts the brightness of the image. Wherein Kimura display device provide the brightness correction is made neither too much nor too little, and quality of the displayed image can be enhanced, while RHYU light emitting device that color agglomeration and image distortion are minimized to express details of the image. Please see Kimura et al. (US 20100265228 A1), Paragraph [0012] and RHYU (US 20200058109 A1), Paragraph [0008].


Regarding claim 6, Kimura in view of RHYU teaches the method of claim 1, Kimura further teaches wherein the threshold is a first threshold (Fig. 2. Paragraph [0069]-Kimura discloses for instance, the brightness histogram analyzing unit 2 analyzes the brightness histogram of the input image data. As a result, e.g., if a brightness average of all the pixels is more than a certain threshold or if the number of pixels for which the light emitting brightness exceeds a certain brightness value (reference brightness) is more than a certain threshold (e.g., more than 80 percent of the whole) (wherein this threshold value is the first threshold), the data correcting unit 3 identifies the light emitting brightness of the whole screen as being high and corrects the image data so that the brightness histogram (brightness distribution) shifts to a low brightness side.).
Although, Kimura teaches wherein reducing the attribute of the image. Kimura fail to explicitly teach wherein reducing the attribute of the image comprises: setting a dynamic range of the image below a second threshold.  
However, RHYU explicitly teaches wherein reducing the attribute of the image comprises: setting a dynamic range of the image below a second threshold (Fig. 2A-B and Fig. 5A-B, illustrates the green, red and blue color black (G,R,B,BLK), an attribute luminance decreases below the second threshold m` value as the APL increases pass APL p toward APL p` in addition to, or rather than, reducing brightness (L).  Paragraph [0034 and 0048-0049]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Kimura of having a method, comprising: receiving, by a controller, an image; determining a brightness level of the image; reducing an attribute of the image responsive to the brightness level being above a threshold, to produce a reduced image; and instructing, by the controller, a display to display the reduced image, with the teachings of RHYU of having wherein reducing the attribute of the image comprises: setting a dynamic range of the image below a second threshold. 
Wherein having Kimura`s a display system wherein reducing the attribute of the image comprises: setting a dynamic range of the image below a second threshold.
The motivation behind the modification would have been to obtain a display system that enhances image quality and brightness, since both Kimura and RHYU display systems adjusts the brightness of the image. Wherein Kimura display device provide the brightness correction is made neither too much nor too little, and quality of the displayed image can be enhanced, while RHYU light emitting device that color agglomeration and image distortion are minimized to express details of the image. Please see Kimura et al. (US 20100265228 A1), Paragraph [0012] and RHYU (US 20200058109 A1), Paragraph [0008].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20100265228 A1), hereinafter referenced as Kimura in view of Xiong et al. (US 20190295504 A1), hereinafter referenced as Xiong.

Regarding claim 7, Kimura teaches the method of claim 1, Although, Kimura teaches wherein instructing, by the controller, a display to display the image responsive to the brightness level threshold. Kimura fail to explicitly teach further comprising: instructing, by the controller, a display to display the image responsive to the brightness level being at or below a threshold.   
However, Xiong explicitly teaches further comprising: instructing, by the controller, a display to display the image responsive to the brightness level being at or below a threshold (Fig. 7. Abstract-Xiong discloses a graphics processor executing code instructions to prepare data of an HDR digital image for display at the lower dynamic range, to determine a relative brightness ratio comparing a number of pixels in the data for the image to display at a brightness level below a typical display brightness and at or above the typical display brightness, and to generate a tone map to modify the data of the image if the relative brightness ratio does not meet or exceed a preset threshold such that the pixels are mapped to a maximum brightness of a peaking display brightness level of the display screen, and the display screen displaying the plurality of pixels according to the first adaptive tone map modification.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Kimura of having a method, comprising: receiving, by a controller, an image; determining a brightness level of the image; reducing an attribute of the image responsive to the brightness level being above a threshold, to produce a reduced image; and instructing, by the controller, a display to display the reduced image, with the teachings of Xiong of having wherein instructing, by the controller, a display to display the image responsive to the brightness level being at or below a threshold. 
Wherein having Kimura`s a display system wherein instructing, by the controller, a display to display the image responsive to the brightness level being at or below a threshold.
The motivation behind the modification would have been to obtain a display system that enhances image quality, since both Kimura and Xiong display systems adjusts the brightness of the image. Wherein Kimura display device provide the brightness correction is made neither too much nor too little, and quality of the displayed image can be enhanced, while Xiong light emitting device relates to processing of high dynamic ratio (HDR) digital images for display on standard dynamic ratio (SDR) video displays or other displays with a lower dynamic range than the HDR digital image data. Please see Kimura et al. (US 20100265228 A1), Paragraph [0012] and Xiong et al. (US 20190295504 A1), Paragraph [0001].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20100265228 A1), hereinafter referenced as Kimura in view of MORIMOTO (US 20170154586 A1), hereinafter referenced as MORIMOTO.

Regarding claim 8, Kimura teaches the method of claim 1, Although, Kimura teaches wherein reducing the attribute of the image. Kimura fail to explicitly teach comprises: reducing power provided to an illumination source.  
However, MORIMOTO explicitly teaches wherein reducing the attribute of the image comprises: reducing power provided to an illumination source (Fig. 1. Paragraph [0084]-MORIMOTO discloses light source drive unit 2 increases or decreases the drive power (drive current or drive voltage) that is supplied to light source 4 according to the dimming rate that is indicated by dimming signal S2. When the dimming rate is 1.0, the drive power is the maximum and light source 4 is in the maximum luminance output state. When the dimming rate decreases, the drive power decreases and the luminance of light source 4 also decreases. When the luminance of light source 4 changes in accordance with the dimming rate, the brightness of the image that is displayed by display element 5 changes with this change in the luminance of light source 4. Further in paragraph [0085]-MORIMOTO discloses the brightness of the image darkens to the extent that light source 4 darkens according to the dimming rate.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Kimura of having a method, comprising: receiving, by a controller, an image; determining a brightness level of the image; reducing an attribute of the image responsive to the brightness level being above a threshold, to produce a reduced image; and instructing, by the controller, a display to display the reduced image, with the teachings of MORIMOTO of having wherein reducing the attribute of the image comprises: reducing power provided to an illumination source. 
Wherein having Kimura`s a display system wherein reducing the attribute of the image comprises: reducing power provided to an illumination source.
The motivation behind the modification would have been to obtain a display system that enhances image quality with power consumption, since both Kimura and MORIMOTO display systems adjusts the brightness of the image. Wherein Kimura display device provide the brightness correction is made neither too much nor too little, and quality of the displayed image can be enhanced, while MORIMOTO light emitting device control of the light quantity according to the characteristics of each image can be carried out. Please see Kimura et al. (US 20100265228 A1), Paragraph [0012] and MORIMOTO (US 20170154586 A1), Paragraph [0007].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 20100265228 A1), hereinafter referenced as Kimura in view of Toyooka (US 20080084510 A1), hereinafter referenced as Toyooka.

Regarding claim 9, Kimura teaches the method of claim 1, Kimura fail to explicitly teach wherein determining the brightness level of the image comprises: measuring an APL of the image for display.  
 However, Toyooka explicitly teaches wherein determining the brightness level of the image comprises: measuring an APL of the image for display (Fig. 7. Paragraph [0060]-Toyooka disclose Fig. 7 is a schematic diagram showing brightness restriction processing. In the first step S300, the image analyzer 531 (FIG. 3) calculates the target brightness value tP by analyzing the image data. The target brightness value tP represents the average brightness of the entire image. In this embodiment, the average brightness of the entire image is used as the target brightness value tP. In the description below, the average brightness of the entire image is also referred to as the APL (Average Picture Level). Further in paragraph [0046]-Toyooka discloses the image analyzer 531 calculates the brightness parameter and target brightness value by analyzing the digital image data. The brightness parameter indicates the brightness of the brightest part of the image. The target brightness value indicates the average brightness of the entire image.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Kimura of having a method, comprising: receiving, by a controller, an image; determining a brightness level of the image; reducing an attribute of the image responsive to the brightness level being above a threshold, to produce a reduced image; and instructing, by the controller, a display to display the reduced image, with the teachings of Toyooka of having wherein determining the brightness level of the image comprises: measuring an APL of the image for display. 
Wherein having Kimura`s a display system wherein determining the brightness level of the image comprises: measuring an APL of the image for display.
The motivation behind the modification would have been to obtain a display system that enhances image quality with power consumption, since both Kimura and Toyooka display systems adjusts the brightness of the image. Wherein Kimura display device provide the brightness correction is made neither too much nor too little, and quality of the displayed image can be enhanced, while Toyooka light emitting device uses a technology that can change the light amount while taking into consideration the actual brightness of the modulated light. Please see Kimura et al. (US 20100265228 A1), Paragraph [0012] and Toyooka (US 20080084510 A1), Paragraph [0007 and 0093].


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 20090147033 A1), hereinafter referenced as Arai in view of Kimura et al. (US 20100265228 A1), hereinafter referenced as Kimura.


Regarding claim 10, Arai teaches a system (Fig. 3-4, #100a called a projection system. Paragraph [0044]), comprising: a spatial light modulator (SLM) (Fig. 3-4, #105 called a single spatial light modulator (SLM). Paragraph [0044]) configured to project an image (Fig. 3-4. Paragraph [0044]-Arai discloses a single panel projection system 100a includes a single spatial light modulator (SLM) 105a for projecting an image onto a screen 108 in accordance with an externally inputted image signal input 101. Other than the screen 108, all the parts depicted in the figure may be integrated and packaged into an image display apparatus.); and a controller (Fig. 3-4, #103a called a SLM controller. Paragraph [0045]) coupled to the SLM (Fig. 3-4, illustrates the controller #103a is connected to the SLM #105a. Paragraph [0045]), the controller configured to: receive the image (Fig. 3-4. Paragraph [0045]-Arai discloses the image processor 102 receives an image signal input 101 from an external device and converts it into data for transmitting to an SLM controller 103a for controlling the SLM 105a.). Although, Arai teaches image brightness control (Fig. 1. Paragraph [0019]-Arai discloses a control circuit for controlling the light source and/or the spatial light modulator to project modulated lights for image display having different adjustable dynamic ranges of brightness between at least two successive frames.).
Arai fail to explicitly teach the controller configured to: determine a brightness level of the image; enforce a brightness limit on the image responsive to the brightness level, to produce a reduced image; and instruct a display to display the reduced image.  
However, Kimura explicitly teaches the controller configured to: determine a brightness level of the image (Fig. 2. Paragraph [0060]-Kimura discloses the image correcting unit 14 makes and analyzes a brightness histogram of input image data. Further in paragraph [0069]-Kimura discloses the statistical data acquiring unit 1 in the image correcting unit 14 shown in FIG. 2 makes and analyzes a brightness histogram of the input image data (DATA). If the brightness of the whole displayed image is, e.g., more than a certain threshold, the statistical data acquiring unit 1 corrects the image data so that the brightness of the whole displayed image decreases. For instance, the brightness histogram analyzing unit 2 analyzes the brightness histogram of the input image data. As a result, e.g., if a brightness average of all the pixels is more than a certain threshold or if the number of pixels for which the light emitting brightness exceeds a certain brightness value (reference brightness) is more than a certain threshold (e.g., more than 80 percent of the whole), the data correcting unit 3 identifies the light emitting brightness of the whole screen as being high and corrects the image data so that the brightness histogram (brightness distribution) shifts to a low brightness side.);  enforce a brightness limit on the image responsive to the brightness level, to produce a reduced image (Fig. 2 and Fig. 7. Paragraph [0069]); 
and instruct a display to display the reduced image (Fig. 2 and Fig. 9-10. Paragraph [0089]-Kimura discloses the image correcting unit 14 can correct at least one of the light emitting brightness of all the pixels included in the first area 120 and the light emitting brightness of all the pixels included in the second area 123 so that a difference between an average value of the light emitting brightness of all the pixels included in the first area 120 and an average value of the light emitting brightness of all the pixels included in the second area 123 decreases.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Arai of having a system, comprising: a spatial light modulator (SLM) configured to project an image; and a controller coupled to the SLM, the controller configured to: receive the image, with the teachings of Kimura of having wherein the controller configured to: determine a brightness level of the image; enforce a brightness limit on the image responsive to the brightness level, to produce a reduced image; and instruct a display to display the reduced image. 
Wherein having Arai`s a display system wherein the controller configured to: determine a brightness level of the image; enforce a brightness limit on the image responsive to the brightness level, to produce a reduced image; and instruct a display to display the reduced image.
The motivation behind the modification would have been to obtain a display system that enhances image quality with power consumption, since both Arai and Kimura display systems adjusts the brightness of the image. Wherein Arai display device provide a smoother and higher resolution for gray scale expression can be achieved, while Kimura display device provide the brightness correction is made neither too much nor too little, and quality of the displayed image can be enhanced. Please see Arai et al. (US 20090147033 A1), Paragraph [0020] and Kimura et al. (US 20100265228 A1), Paragraph [0012]    

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 20090147033 A1), hereinafter referenced as Arai in view of Kimura et al. (US 20100265228 A1), hereinafter referenced as Kimura and in further view of Lee et al. (US 20060071888 A1), hereinafter referenced as Lee.

Regarding claim 11, Arai in view of Kimura teaches the system of claim 10, Although, Kimura teaches wherein determining the brightness level of the image. Arai in view of Kimura fail to explicitly teach wherein the controller is configured to determine the brightness level of the image by counting a number of most significant bits (MSBs) in the image. 
However, Lee explicitly teaches wherein the controller is configured to determine the brightness level of the image by counting a number of most significant bits (MSBs) in the image (Fig. 1-3. Paragraph [0042]-Lee discloses the comparator 158 compares the count signal Cs received from the counter 156 with a preset reference value Ref, thereby generating a brightness control signal LCs. At this time, the preset reference value Ref corresponds to the number of white signals for one frame image supplied to a predetermined area of the image displaying part 120. For example, when the counter 156 counts the number of the most significant bits MSB, the preset reference value Ref has a value corresponding to the case where the most significant bits MSB of the data supplied to the half area of the image displaying part 120 are all set as `1`. Further, when the counter 156 counts the number of the most significant bits MSB and the second most significant bits MSB-1, the preset reference value Ref has a value corresponding to the case where the most significant bits MSB and the second most significant bits MSB-1 of the data supplied to the half area of the image displaying part 120 are all set as `1`.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Arai in view of Kimura of having a system, comprising: a spatial light modulator (SLM) configured to project an image; and a controller coupled to the SLM, the controller configured to: receive the image, with the teachings of Lee of having wherein the controller is configured to determine the brightness level of the image by counting a number of most significant bits (MSBs) in the image. 
Wherein having Arai`s a display system wherein the controller is configured to determine the brightness level of the image by counting a number of most significant bits (MSBs) in the image.
The motivation behind the modification would have been to obtain a display system that enhances image quality, since both Arai and Lee display systems adjusts the brightness of the image. Wherein Arai display device provide a smoother and higher resolution for gray scale expression can be achieved, while Lee light emitting device is partially shortened to limit brightness, so that light emitted from the light emitting device is prevented from exceeding in brightness, and a power supply is protected from being overloaded. Please see Arai et al. (US 20090147033 A1), Paragraph [0020] and Lee et al. (US 20060071888 A1), Paragraph [0013].
 

 Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 20090147033 A1), hereinafter referenced as Arai in view of Kimura et al. (US 20100265228 A1), hereinafter referenced as Kimura and in further view of TAI et al. (US 20200143770 A1), hereinafter referenced as TAI.

Regarding claim 12, Arai in view of Kimura teaches the system of claim 10, Although, Kimura teaches wherein determining the brightness level of the image. Arai in view of Kimura fail to explicitly teach wherein the controller is configured to determine the brightness level of the image by measuring an average picture level (APL) of the image.  
However, TAI explicitly teaches wherein the controller is configured to determine the brightness level of the image by measuring an average picture level (APL) of the image (Fig. 1-2. Paragraph [0073]-TAI discloses the image display device 100 may identify the APL data of the current frame, and adjust the brightness of the backlight unit by applying a PWM driving signal having a duty cycle corresponding to the identified APL data to the backlight unit.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Arai in view of Kimura of having a system, comprising: a spatial light modulator (SLM) configured to project an image; and a controller coupled to the SLM, the controller configured to: receive the image, with the teachings of TAI of having wherein the controller is configured to determine the brightness level of the image by measuring an average picture level (APL) of the image. 
Wherein having Arai`s a display system wherein the controller is configured to determine the brightness level of the image by measuring an average picture level (APL) of the image.
The motivation behind the modification would have been to obtain a display system that enhances image quality, since both Arai and TAI display systems adjusts the brightness of the image. Wherein Arai display device provide a smoother and higher resolution for gray scale expression can be achieved, while TAI light emitting device configured to provide an improved screen for viewing by a user based on an illuminance environment of an area external to the image display device and the characteristics of a frame displayed on the image display device and a method of operating the same. Please see Arai et al. (US 20090147033 A1), Paragraph [0020] and TAI et al. (US 20200143770 A1), Paragraph [0006 and 0036].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 20090147033 A1), hereinafter referenced as Arai in view of Kimura et al. (US 20100265228 A1), hereinafter referenced as Kimura and in further view of Kim (US 20200082761 A1), hereinafter referenced as Kim.

Regarding claim 13, Arai in view of Kimura teaches the system of claim 10, Although, Kimura teaches wherein determining the brightness level of the image. Arai in view of Kimura fail to explicitly teach wherein the controller is configured to enforce the brightness limit on the image for display by reducing an APL of the image.  
However, Kim explicitly teaches wherein the controller (Fig. 3-4, #200 called a peak luminance control portion. Paragraph [0066]) is configured to enforce the brightness limit on the image for display by reducing an APL of the image (Fig. 3-4, illustrates the brightness limit is kept at PL_max 100% when the APL is reduced to APL_th 25% and below. Paragraph [0060-0061]-Kim discloses According to the APL obtained as above, a peak luminance applied for the picture data RGB, e.g., a peak luminance for a white gray level as a highest gray level may be set. This may refer to, for example, a peak luminance control graph (or curve) of FIG. 3. When an APL is equal to or less than a threshold value APL_th, for example, 25%, a peak luminance PL may be set as a maximum peak luminance PL max, 100% (e.g., 400 nit; 400 cd/m.sup.2) permissible to be output by the display panel 100. The threshold value APL_th may be adjusted by a performance or the like of the display device. For example, the threshold value APL_th may be set as 50% or less. Please also read paragraph [0079]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Arai in view of Kimura of having a system, comprising: a spatial light modulator (SLM) configured to project an image; and a controller coupled to the SLM, the controller configured to: receive the image, with the teachings of Kim of having wherein the controller is configured to enforce the brightness limit on the image for display by reducing an APL of the image. 
Wherein having Arai`s a display system wherein the controller is configured to enforce the brightness limit on the image for display by reducing an APL of the image.
The motivation behind the modification would have been to obtain a display system that enhances image quality and power consumption, since both Arai and Kim display systems adjusts the brightness of the image. Wherein Arai display device provide a smoother and higher resolution for gray scale expression can be achieved, while Kim light emitting device configured to reduce a power consumption and achieve an effective peak luminance control PLC driving method. Please see Arai et al. (US 20090147033 A1), Paragraph [0020] and Kim (US 20200082761 A1), Paragraph [0006 and 0008].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 20090147033 A1), hereinafter referenced as Arai in view of Kimura et al. (US 20100265228 A1), hereinafter referenced as Kimura and in further view of MORIMOTO (US 20170154586 A1), hereinafter referenced as MORIMOTO.


Regarding claim 15, Arai in view of Kimura teaches the system of claim 10, Arai in view of Kimura fail to explicitly teach wherein the controller is configured to enforce the brightness limit on the image for display by reducing power provided to an illumination source for the display.  
However, MORIMOTO explicitly teaches wherein the controller is configured to enforce the brightness limit on the image for display by reducing power provided to an illumination source for the display (Fig. 1. Paragraph [0084]-MORIMOTO discloses light source drive unit 2 increases or decreases the drive power (drive current or drive voltage) that is supplied to light source 4 according to the dimming rate that is indicated by dimming signal S2. When the dimming rate is 1.0, the drive power is the maximum and light source 4 is in the maximum luminance output state. When the dimming rate decreases, the drive power decreases and the luminance of light source 4 also decreases. When the luminance of light source 4 changes in accordance with the dimming rate, the brightness of the image that is displayed by display element 5 changes with this change in the luminance of light source 4. Further in paragraph [0085]-MORIMOTO discloses the brightness of the image darkens to the extent that light source 4 darkens according to the dimming rate.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Arai in view of Kimura of having a system, comprising: a spatial light modulator (SLM) configured to project an image; and a controller coupled to the SLM, the controller configured to: receive the image, with the teachings of MORIMOTO of having wherein the controller is configured to enforce the brightness limit on the image for display by reducing power provided to an illumination source for the display. 
Wherein having Arai`s a display system wherein the controller is configured to enforce the brightness limit on the image for display by reducing power provided to an illumination source for the display.
The motivation behind the modification would have been to obtain a display system that enhances image quality with power consumption, since both Arai and MORIMOTO display systems adjusts the brightness of the image. Wherein Arai display device provide a smoother and higher resolution for gray scale expression can be achieved, while MORIMOTO light emitting device control of the light quantity according to the characteristics of each image can be carried out. Please see Arai et al. (US 20090147033 A1), Paragraph [0020] and MORIMOTO (US 20170154586 A1), Paragraph [0007].
 
Claims 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US 20160270656 A1), hereinafter referenced as Samec in view of Bodera et al. (US 20200202066 A1), hereinafter referenced as Bodera and in further view of Chapnik et al. (Patent No.: US 6456421 B1), hereinafter referenced as Chapnik.

Regarding claim 16, Samec teaches a near-eye display (Fig. 3A-B, #62 called a display system. Paragraph [1430]), comprising: a spatial light modulator (SLM) (Fig. 5, and Fig. 21B, #2180 called a spatial light modulators (SLMs). Paragraph [1885 and 1886]) configured to display an image (Fig. 5, and Fig. 21B. Paragraph [1885]-Samec discloses referring to FIG. 5, virtual images of the color plates may be provided by a display 106 or other light-emitting module 27. The color plates may be projected in an augmented reality display device 62, with light from the world forming the background surrounding the color plate. In some embodiments, the device may provide a background in addition to the color plate, so as to enhance the visibility of the color plate. For example, the background may be a solid color or a dark background. A dark background approximating black is not projected, but is the result of a lack of illumination. Thus, a dark background may be generated by using one more spatial light modulators (SLMs), e.g.); 
an optical system optically coupled to the SLM, the optical system configured to project the image (Fig. 5. Paragraph [1501]-Samec discloses a first waveguide may be configured to modify the wavefront of incident light by a first optical power while a second waveguide may modify the wavefront by a second optical power. The first and second optical powers may be spherical wavefront corrections and they may be positive or negative corrections. The first and second optical powers need not be the same degree of correction or same direction of curvature correction. The VFE or adaptable optics of FIGS. 10D and 10E may be integrated with the display lens (106) of FIG. 5 and configured to both project an image generated by the ophthalmic system and permit ambient light to pass through the waveguide stack to the user's eye. Please also read paragraph [1885].); 
Although, Samec teaches a controller receive the image (Fig. 5, #32 called a processor. Paragraph [1544]) coupled to the SLM (Fig. 5. Paragraph [1544 and 1885]); determine a brightness level of the image (Fig. 5. Paragraph [1597]-Samec discloses system projects stimulatory images attracting the attention of the weaker eye. These stimulatory images may be presented at prescribed locations and/or with enhanced visual characteristics—color saturation, contrast, resolution, depth cues, three-dimensional effects, brightness, intensity, focus, etc., thereby encouraging the eyes to focus and/or converge at a targeted location and/or encouraging the visual content from the weaker eye to strengthen it. Further in paragraph [1598]-Samec discloses enhancement of the image can include, for example and without limitation, increasing brightness of the image, increasing contrast of the image, increasing color saturation of the image, increasing intensity of the image, increasing three-dimensional effects of the image, adding content to the image, etc.), 
and enforce a brightness limit on the image responsive to the brightness level (Fig. 3-5. Paragraph [1695]-samec discloses the software may, for example, alter the intensity pattern comprising the image, for example, to compensate for distortion or fisheye wherein straight lines appear curved. For example, to compensate for pincushion distortion, some barrel distortion may be introduced into the intensity pattern that comprises the images. Similarly, to compensate for barrel distortion, some pin cushion distortion may be introduced into the intensity pattern that comprises the images. Other types of modifications to the intensity pattern that makes up the image may be introduced by software that is used to drive a spatial light modulator or light source to produce the desired intensity pattern. In some embodiment, the wearable augmented or virtual reality device 1400 can be configured to use the display platform 1402 to project images of varying size to the wearer or images from varying depth planes to the wearer. In some implementations, the image can include letters or shapes of varying sizes and/or projected from varying depth planes. In various implementations, the size and/or depth planes of the letters and/or shapes projected to the wearer can be varied during the eye exam. In some embodiments, the system can be configured to administer a brightness or glare test that include objective measurements of functional visual acuity in different brightness and glare conditions.)
Samec fail to explicitly teach the controller configured to: determine an identification (ID) of the SLM.
However, Bodera explicitly teaches the controller (Fig. 1-2, #208 called an authorization module. Paragraph [0068]) configured to: determine an identification (ID) of the SLM (Fig. 1-2. Paragraph [0068]-Bodera discloses the authorization module 208 maintains containers for each data source 106 it supports—each container uniquely identified by a container ID. Further, each container includes authentication information pertaining to the particular data source it is associated with. Further in paragraph [0070]-Bodera discloses a client ID: that uniquely identifies the entity requesting authorization on behalf of the user. In this case, the client ID is the ID of the SLMS 102.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Samec of having a near-eye display, comprising: a spatial light modulator (SLM) configured to display an image; an optical system optically coupled to the SLM, the optical system configured to project the image; and a controller coupled to the SLM, with the teachings of Bodera of having wherein the controller configured to: determine an identification (ID) of the SLM. 
Wherein having Samec`s a display system wherein the controller configured to: determine an identification (ID) of the SLM.
The motivation behind the modification would have been to obtain a display system that enhances image quality with power consumption with the correct operating data and security, since both Samec and Bodera display systems that uses SLM. Wherein Samec display device configured to conduct a health analysis of the patient based on the image of the eye captured by the image capture device, while Bodera light emitting device provide control in case the data sources host private/sensitive information, the data sources may also include an authorization service (not shown) that may be utilized to grant permission to the SLMS to perform actions and retrieve content on behalf of users. Please see Samec et al. (US 20160270656 A1), Paragraph [0010] and Bodera et al. (US 20200202066 A1), Paragraph [0041].
Samec in view of Bodera fail to explicitly teach the controller configured to: wherein the brightness level is based at least in part on the ID of the SLM; and enforce a brightness limit on the image responsive to the ID.  
However, Chapnik explicitly teaches the controller configured to: wherein the brightness level is based at least in part on the ID of the SLM (Fig. 1-2 and Fig. 5-6. Col. 6, Line [60-67] and Col. 7, Line [1-2]-Chapnik discloses SLM manufacturers will usually design their products so that the available brightness levels approximate the optimum brightness levels for viewing by a human observer. Often for human viewing such brightness levels are described by an exponential rise in brightness level as a function of pixel value, known as a gamma law. In human viewing applications, gamma-law brightness levels with gamma in the range of 1.7 to 2.5 are typical, as will be familiar to those skilled in the art. A schematic representation of such a gamma curve 32 is identified in FIG. 5.); and enforce a brightness limit on the image responsive to the ID (Fig. 1-2. Col. 9, Line [1-7]-Chapnik discloses One practical application of a display system of the type shown in FIG. 2 is shown in FIG. 1. In this embodiment, a printer system 35 is adapted for printing images on a photosensitive medium 7 stored in a light-tight enclosure. The imaging module of the printer 35 includes a suitable SLM and its control circuitry and controller, such as the system suggested by FIG. 2. Further in Col. 9, Line [25-45]-Chapnik discloses the normal operation of the system shown in FIG. 2 in sequential color mode is described, so that a contrast may be drawn between normal operation and operation using the new technique. In normal operation, software running on the host PC 9 loads control information to the CEK 14 which results in the LCOS LCD entering video mode, in which it displays successive frames of video image data, each consisting of three video fields, one field each of the red, green and blue image information of the video image. Software running on the host PC 9 also uses the control link 11 to the CEK 14 to load three grayscale lookup tables (LUTs) into registers on the CEK 14, one LUT each appropriate for the display of red, green and blue image information intended to be viewed by a human observer. Software running on the host PC 9 further loads into registers on the CEK 14 three sets of data that contain the appropriate settings for the coverglass and pixel range voltages of the LCOS LCD 10, one set each providing optimum LCOS LCD performance for red, green and blue illumination. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have wherein the enforce a brightness limit on the image responsive to the ID, since the ID of a device is based on a manufacturers specific design and Chapnik clearly states manufacturers will usually design their products so that the available brightness levels approximate the optimum brightness levels for viewing by a human observer. Thus, allowing a user to choose a SLM based on the ID that have an associated brightness limit to optimum image quality). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Samec in view of Bodera of having a near-eye display, comprising: a spatial light modulator (SLM) configured to display an image; an optical system optically coupled to the SLM, the optical system configured to project the image; and a controller coupled to the SLM, with the teachings of Chapnik of having wherein controller configured to: wherein the brightness level is based at least in part on the ID of the SLM; and enforce a brightness limit on the image responsive to the ID.   
Wherein having Samec`s a display system wherein controller configured to: wherein the brightness level is based at least in part on the ID of the SLM; and enforce a brightness limit on the image responsive to the ID.  
The motivation behind the modification would have been to obtain a display system that enhances image quality with power consumption, since both Samec and Chapnik display systems that uses SLM. Wherein Samec display device configured to conduct a health analysis of the patient based on the image of the eye captured by the image capture device, while Chapnik light emitting device providing a means whereby said sequential color SLM controller loads optimum values for a single color into control registers of said SLM, during all the field time slots of each video frame. Please see Samec et al. (US 20160270656 A1), Paragraph [0010] and Chapnik et al. (Patent No.: US 6456421 B1), Col. 1, Line [0036-0041].

Regarding claim 20, Samec and Bodera in view of Chapnik teaches the near-eye display of claim 16, Samec and Bodera fail to explicitly teach wherein the ID of the SLM indicates a maximum picture level allowed for the SLM.
However, Chapnik explicitly teaches wherein the ID of the SLM indicates a maximum picture level allowed for the SLM (Fig. 1-2 and Fig. 5-6. Col. 6, Line [60-67] and Col. 7, Line [1-2]-Chapnik discloses SLM manufacturers will usually design their products so that the available brightness levels approximate the optimum brightness levels for viewing by a human observer. Often for human viewing such brightness levels are described by an exponential rise in brightness level as a function of pixel value, known as a gamma law. In human viewing applications, gamma-law brightness levels with gamma in the range of 1.7 to 2.5 are typical, as will be familiar to those skilled in the art. A schematic representation of such a gamma curve 32 is identified in FIG. 5. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to have wherein the ID of the SLM indicates a maximum picture level allowed for the SLM, since the ID of a device is based on a manufacturers specific design and Chapnik clearly states manufacturers will usually design their products so that the available brightness levels approximate the optimum brightness levels for viewing by a human observer. Thus, allowing a user to choose a SLM based on the ID that have an associated maximum picture level to optimum image quality.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Samec and Bodera in view of Chapnik of having a near-eye display, comprising: a spatial light modulator (SLM) configured to display an image; an optical system optically coupled to the SLM, the optical system configured to project the image; and a controller coupled to the SLM, with the teachings of Chapnik of having wherein the ID of the SLM indicates a maximum picture level allowed for the SLM. 
Wherein having Samec`s a display system wherein the ID of the SLM indicates a maximum picture level allowed for the SLM.
The motivation behind the modification would have been to obtain a display system that enhances image quality with power consumption, since both Samec and Chapnik display systems that uses SLM. Wherein Samec display device configured to conduct a health analysis of the patient based on the image of the eye captured by the image capture device, while Chapnik light emitting device providing a means whereby said sequential color SLM controller loads optimum values for a single color into control registers of said SLM, during all the field time slots of each video frame. Please see Samec et al. (US 20160270656 A1), Paragraph [0010] and Chapnik et al. (Patent No.: US 6456421 B1), Col. 1, Line [0036-0041].

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US 20160270656 A1), hereinafter referenced as Samec in view of Bodera et al. (US 20200202066 A1), hereinafter referenced as Bodera and in further view of Chapnik et al. (Patent No.: US 6456421 B1), hereinafter referenced as Chapnik and in further view of Lee et al. (US 20060071888 A1), hereinafter referenced as Lee.

Regarding claim 17, Samec and Bodera in view of Chapnik teaches the near-eye display of claim 16, Samec and Bodera in view of Chapnik fail to explicitly teach wherein the controller is configured to determine the brightness level of the image by counting a number of most significant bits (MSBs) in the image. 
However, Lee explicitly teaches wherein the controller is configured to determine the brightness level of the image by counting a number of most significant bits (MSBs) in the image (Fig. 1-3. Paragraph [0042]-Lee discloses the comparator 158 compares the count signal Cs received from the counter 156 with a preset reference value Ref, thereby generating a brightness control signal LCs. For example, when the counter 156 counts the number of the most significant bits MSB, the preset reference value Ref has a value corresponding to the case where the most significant bits MSB of the data supplied to the half area of the image displaying part 120 are all set as `1`. Further, when the counter 156 counts the number of the most significant bits MSB and the second most significant bits MSB-1, the preset reference value Ref has a value corresponding to the case where the most significant bits MSB and the second most significant bits MSB-1 of the data supplied to the half area of the image displaying part 120 are all set as `1`.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Samec and Bodera in view of Chapnik of having a near-eye display, comprising: a spatial light modulator (SLM) configured to display an image; an optical system optically coupled to the SLM, the optical system configured to project the image; and a controller coupled to the SLM, with the teachings of Lee of having wherein the controller is configured to determine the brightness level of the image by counting a number of most significant bits (MSBs) in the image. 
Wherein having Samec`s a display system wherein the controller is configured to determine the brightness level of the image by counting a number of most significant bits (MSBs) in the image.
The motivation behind the modification would have been to obtain a display system that enhances image quality, since both Samec and Lee display systems adjusts the brightness of the image. Samec display device configured to conduct a health analysis of the patient based on the image of the eye captured by the image capture device, while Lee light emitting device is partially shortened to limit brightness, so that light emitted from the light emitting device is prevented from exceeding in brightness, and a power supply is protected from being overloaded. Please see Samec et al. (US 20160270656 A1), Paragraph [0010] and Lee et al. (US 20060071888 A1), Paragraph [0013].
 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US 20160270656 A1), hereinafter referenced as Samec in view of Bodera et al. (US 20200202066 A1), hereinafter referenced as Bodera and in further view of Chapnik et al. (Patent No.: US 6456421 B1), hereinafter referenced as Chapnik and in further view of Lee et al. (US 20060071888 A1), hereinafter referenced as Lee and in further view of Toyooka (US 20080084510 A1), hereinafter referenced as Toyooka.

 
Regarding claim 18, Samec and Bodera in view of Chapnik and further in view of Lee teaches the near-eye display of claim 17, Samec and Bodera in view of Chapnik and further in view of Lee fail to explicitly teach wherein the controller is also configured to determine the brightness level of the image by measuring an average picture level (APL) of the image.  
 However, Toyooka explicitly teaches wherein the controller (Fig. 3, #500 called a controller. Paragraph [0045]) is also configured to determine the brightness level of the image by measuring an average picture level (APL) of the image (Fig. 7. Paragraph [0060]-Toyooka disclose Fig. 7 is a schematic diagram showing brightness restriction processing. In the first step S300, the image analyzer 531 (FIG. 3) calculates the target brightness value tP by analyzing the image data. The target brightness value tP represents the average brightness of the entire image. In this embodiment, the average brightness of the entire image is used as the target brightness value tP. In the description below, the average brightness of the entire image is also referred to as the APL (Average Picture Level). Further in paragraph [0046]-Toyooka discloses the image analyzer 531 calculates the brightness parameter and target brightness value by analyzing the digital image data. The brightness parameter indicates the brightness of the brightest part of the image. The target brightness value indicates the average brightness of the entire image.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Samec and Bodera in view of Chapnik and further in view of Lee of having a near-eye display, comprising: a spatial light modulator (SLM) configured to display an image; an optical system optically coupled to the SLM, the optical system configured to project the image; and a controller coupled to the SLM, with the teachings of Toyooka of having wherein the controller is also configured to determine the brightness level of the image by measuring an average picture level (APL) of the image. 
Wherein having Samec`s a display system wherein the controller is also configured to determine the brightness level of the image by measuring an average picture level (APL) of the image.
The motivation behind the modification would have been to obtain a display system that enhances image quality with power consumption, since both Samec and Toyooka display systems adjusts the brightness of the image. Samec display device configured to conduct a health analysis of the patient based on the image of the eye captured by the image capture device, while Toyooka light emitting device uses a technology that can change the light amount while taking into consideration the actual brightness of the modulated light. Please see Samec et al. (US 20160270656 A1), Paragraph [0010] and Toyooka (US 20080084510 A1), Paragraph [0013].
  

Allowable Subject Matter
Claims 3, 14, and 19, are therefrom objected to as being dependent upon rejected base claims, claim 1-2, 10, and 16-18, respectively but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior arts fail to explicitly teach, wherein reducing the attribute of the image comprises: limiting the number of MSBs sent to a spatial light modulator, as claimed in claim 3.

Regarding claim 14, the prior arts fail to explicitly teach, wherein the controller is configured to enforce the brightness limit on the image for display by limiting a number of MSBs of the image sent to the SLM, as claimed in claim 14.

Regarding claim 19, the prior arts fail to explicitly teach, wherein the controller is configured to enforce the brightness limit on the image by number of MSBs in the image, as claimed in claim 19.





Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Leyvi et al. (US 20060071936 A1)- A method of processing an image comprising: measuring a set of pixel dependent attributes for a pixelated video frame, each pixel of the frame having a gray level, each gray level associated with a brightness level; and in response to each and every pixel dependent attribute of the set of pixel dependent attributes meeting a corresponding criteria, decreasing the overall brightness of the video frame in accordance with a global brightness signal and increasing the brightness of the gray level of each pixel of the video frame in accordance with a local brightness control signal, the amount a particular gray level brightness is increased being dependent upon the particular gray level and a function of the measured pixel dependent attributes.......... Please see Fig. 1-3. Abstract.
(b)	Byun et al.  (US 20120120089 A1)- A global dimming control method of a liquid crystal display for controlling a luminance of backlight depending on a displayed image includes calculating an average picture level (APL) of the displayed image, calculating the number of pixels of a chromatic region belonging to the displayed image when the APL is equal to or less than a previously determined first threshold value, comparing the number of pixels of the chromatic region with a previously determined second threshold value, calculating a gain value of the chromatic region when the number of pixels of the chromatic region is greater than the second threshold value, and multiplying the gain value by the APL to calculate an adjustment dimming control signal, and controlling the luminance of the backlight using a dimming value obtained based on the adjustment dimming control signal...... ...... Fig. 1. Abstract.
(c)	Border et al. (US 20140253605 A1)- The disclosure relates to adjusting a brightness of an image displayed on a see-through display in response to a measured brightness of a see-through view. In one example, the brightness of the see-through view is measured via a sensor located behind a see-through display so that the measured brightness corresponds to the brightness perceived by the user's eyes. Changes in brightness of the displayed image are determined in correspondence to changes in the measured brightness of the see-through view.............. Fig. 1-3. Abstract.
(d)	LEE et al. (US 20210304693 A1)- An electronic apparatus includes a memory configured to store first output luminance information corresponding to a first bit image, and second output luminance information corresponding to a second bit image; a display panel; a backlight including a plurality of backlight blocks configured to provide light to the display panel; a driver configured to individually drive each backlight block of the plurality of backlight blocks; and a processor configured to, based on receiving the first bit image, identify brightness information of the first bit image, and based on the brightness information being less than a threshold value, control the driver to drive at least one backlight block, from among the plurality of backlight blocks, based on the second output luminance information, wherein a number of bits of the second bit image is greater than a number of bits of the first bit image............... Fig. 1-3. Abstract.
(e)	KWON et al. (US 20210193047 A1)- An electroluminescence display device lowers peak brightness of a screen image based on a preset peak luminance control (PLC) curve as an average picture level (APL) of the image is increased. The electroluminescence display device includes a memory and a timing controller. The memory stores an ELVDD reference profile for defining EVDD adjusting levels for adjusting a high-potential pixel voltage applied to pixels of the screen image in units of 1 image frame and an MDATA reference profile for defining Max data adjusting values for adjusting image data applied to the pixels of the screen image in the units of 1 image frame, for matching target peak brightness for each preset APL section with the PLC curve............... Fig. 1-3. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628